Citation Nr: 9917341	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  99-00 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from October 1970 to April 
1972.

This appeal arose from a December 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In January 1999, a rating action was 
issued which continued the denial of the benefit sought.

The veteran contends, in essence, that he is unemployable 
because of his various disabilities, particularly his left 
heel fracture residuals.  He stated that he is now unable to 
bear any weight on his foot.  Therefore, he believes that he 
should be awarded a permanent and total disability evaluation 
for pension purposes.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, the veteran was last examined by VA in 
September 1998.  It is noted that a general medical 
examination was conducted at that time.  It was commented 
that various x-rays and laboratory studies had been 
accomplished; however, none of the reports of these studies 
were attached to the examination report.  Thus, this 
examination is incomplete.  Moreover, the examiner reported 
that these studies had revealed a positive rheumatoid factor, 
cardiomegaly and minimal emphysema.  Despite these findings, 
no further examination was conducted by cardiac, pulmonary or 
rheumatology specialists.  Examinations by such specialists 
is necessary given the complexity of his disability picture 
suggested by these study results.

At the time of the VA examination, the examiner noted that, 
in order to fully assess the veteran's ability to work, an 
evaluation by a vocational rehabilitation counselor would be 
useful.  No such assessment was obtained by the RO. 

Finally, the veteran has noted that he continues to seek 
treatment from VA.  The last outpatient treatment records 
date from June 1998.  The RO should ascertain whether any 
treatment records are available for review prior to a final 
determination of his claim.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Nashville, 
Tennessee, VA Medical Center and request 
copies of the veteran's treatment records 
developed between June 1998 and the 
present.

2.  Once the above-requested development 
has been completed and the requested 
evidence has been associated with the 
claims folder, the RO should afford the 
veteran a complete VA general medical 
examination, to include special 
orthopedic, cardiac, pulmonary, 
rheumatology and surgical examinations in 
order to fully assess the current nature 
and degree of severity of his left heel 
fracture residuals, hypertension, 
emphysema, possible rheumatoid arthritis, 
hernia repair residuals and hemorrhoids.  
All indicated special studies deemed 
necessary are to be accomplished.  The 
claims folder, to include all evidence 
obtained in conjunction with this remand, 
must be made available to the examiners 
prior to the examinations so that the 
veteran's entire medical history can be 
taken into consideration, and the 
examiners are asked to indicate in the 
examination reports that the claims file 
was reviewed.

The examiners should then render a joint 
opinion as to the affect that the 
veteran's medical conditions have upon 
his ability to work.

3.  The RO should also obtain a 
vocational assessment that comports with 
the September 1998 VA examiner's request 
for an evaluation by a vocational 
rehabilitation counselor.

4.  When the requested development 
actions have been completed, the case 
should be readjudicated by the RO and a 
rating action prepared which lists all 
the veteran's disabilities and the 
percentage evaluations assigned to each.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which includes the percentage 
rating for each diagnosed disability, 
which cites the appropriate diagnostic 
codes and provides a discussion of their 
applicability to the veteran's 
disabilities, and which discusses the 
application of the two standards (average 
person and unemployability under 
38 U.S.C.A. § 1502 (a) (West 1991); 
38 C.F.R. §§ 3.321, 4.15, 4.17 (1998)) by 
which a permanent and total disability 
rating for pension purposes may be 
assigned.  The veteran and his 
representative should then be given an 
opportunity to respond.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

The case should then be returned to the Board for further 
appellate consideration if otherwise in order.  The appellant 
is free to furnish additional evidence while his case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










